Citation Nr: 1327984	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-47 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected bilateral carpal tunnel syndrome and right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified in May 2011 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Private treatment records show that in August 2008 the Veteran was in a motorcycle accident in which he flipped over and hit his right knee.  He had arthroscopic surgery on the right knee in October 2008 due to a medical meniscal tear suffered in the accident.  The Veteran testified at the May 2011 hearing that the accident occurred because he could not feel the brake lever due to his service-connected carpal tunnel syndrome and right shoulder disability.  

VA has not solicited a medical opinion as to the likelihood that the August 2008 motorcycle accident was caused by the service-connected carpal tunnel syndrome and right shoulder disability.  In light of the record, a medical examination and opinion is required before the claim can be decided on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his right knee, carpal tunnel syndrome, and right shoulder disability.  Ask the Veteran to provide proper authorization documentation to allow VA to obtain any and all non-duplicative treatment records pertaining to 
these disabilities.  Any negative response should be in writing and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an examination to determine the nature of etiology of his right knee disability.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be performed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the symptomatology from the Veteran's carpal tunnel syndrome and right shoulder disability would render him unable to operate the brakes of a motorcycle.

The examiner must provide a complete, fully-reasoned rationale that includes a discussion of the pertinent evidence in the claims file and medical principles used in formulating the requested opinion.

If the examiner is unable to reach an opinion without resorting to mere speculation, he or she should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, he or she should identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation. 

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


